UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF MISSISSIPPI

RE: J.C. Sims Case No. 20-10154

OBJECTION TO CONFIRMATION OF
DEBTOR’S FIRST CHAPTER 13 PLAN

COMES NOW, the Creditor, Margaret Garrett, by and through the undersigned
attorney, and files this Objection to Confirmation of Debtor’s First Chapter 13 Plan and
would respectfully show unto this Honorable Court, as follows:

l. Margaret Garrett is a secured creditor by virtue of a perfected security
interest/deed of trust in the debtor’s homestead.

2. A proof of claim will be filed. There is no escrow on the debtor’s mortgage
for land taxes or insurance.

as The creditor is of information and belief that the debtor has not paid the
2018 and 2019 real estate taxes on the subject property and request that the land taxes be
paid prior to confirmation.

WHEREFORE, PREMISES CONSIDERED, the Creditor prays that the Court
will sustain the objection and deny Confirmation of the debtor’s Chapter 13 Plan and for
other relief the Court deems proper and equitable.

Respectfully submitted, this the 18th of March, 2020.

/s/ John Sherman
John M. Sherman
Attorney at Law

Post Office Box 1900
Clarksdale, MS 38614

662-627-5301
MSB #8807
CERTIFICATE OF SERVICE

I, John M. Sherman, Attorney at Law, do hereby certify that I have this day
electronically filed the foregoing Creditor’s Objection to Confirmation, with the Clerk of
the Court using the ECF system which sent notification of such filing to the following:

Locke D. Barkley

Chapter 13 Trustee

6360 I-55 North, Suite 140
Jackson, MS 39211
sbeasley@barkley13.com

U.S. Trustee’s Office

501 East Court Street, Suite 6-430
Jackson, MS 39201
USTPRegion05.AB.ECF @usdoj.gov

Catherine Umberger
Attorney for debtor
cu@mayfieldlawfirm.com

This the 18"" day of March, 2020.

/s/ John M. Sherman

John M. Sherman
